Case 9:20-cv-00089-TH-KFG Document 7 Filed 08/02/21 Page 1 of 2 PageID #: 26



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

GARY BACON                                       §

VS.                                              §                  CIVIL ACTION NO. 9:20cv89

DIRECTOR, TDCJ-CID                               §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Gary Bacon, an inmate confined within the Texas Department of Criminal Justice,

Correctional Institutions Division, proceeding pro se, filed the above-styled petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable Keith

F. Giblin, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636 and

applicable orders of this Court. The Magistrate Judge has submitted a Report and Recommendation

of United States Magistrate Judge recommending the petition be dismissed without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Petitioner filed objections to the Report

and Recommendation.

       The court has conducted a de novo review of the objections. After careful consideration, the

court is of the opinion the objections are without merit. If petitioner prevails on his claim, he

would not be entitled to be released from confinement. As a result, his claim may not be asserted

in a petition for writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 498 (1973).

       However, as the Magistrate Judge observed, he could conceivably pursue his claim in a civil

rights action. As a result, his civil rights claims will be severed from this action and proceed as a

separate lawsuit.

                                              ORDER

       Accordingly, petitioner’s objections are OVERRULED.              The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is
Case 9:20-cv-00089-TH-KFG Document 7 Filed 08/02/21 Page 2 of 2 PageID #: 27



ADOPTED. Petitioner’s civil rights claims are SEVERED from this action and shall proceed as

a separate lawsuit. Sergeant Burleson shall be named as the defendant in the new action and the new

action shall be assigned in accordance with the court’s normal procedures. A final judgment shall

be entered denying the petition.


      SIGNED this the 2 day of August, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
